Exhibit 10.12

AMENDMENT
TO THE
HONEYWELL INTERNATIONAL INC. SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN FOR EXECUTIVES IN CAREER BANDS 6 AND ABOVE

 

 

 

          Pursuant to the authority granted to proper officers of Honeywell
International Inc. (the “Company”) by the Management Development and
Compensation Committee of the Board of Directors on December 11, 2009, the
Honeywell International Inc. Supplemental Executive Retirement Plan for
Executives in Career Bands 6 and Above shall be amended effective January 1,
2010 to include as eligible pay for an eligible participant (defined below) the
greater of (a) the incentive compensation received under the terms of the
Honeywell International Inc. Incentive Compensation Plan for Executive Employees
(“ICP”) in 2009 (earned in 2008), or (b) the incentive compensation received
under the terms of the ICP in 2010 (earned for 2009); provided, however, that if
incentive compensation is included under clause (a), the value of the incentive
compensation received in 2009 (earned in 2008) shall be reduced by the actual
incentive compensation received and credited to Honeywell’s qualified pension
plans and/or non-qualified pension plans in 2010 (earned for 2009) to avoid
double counting. If incentive compensation is included under clause (a), such
incentive compensation shall be treated under the applicable pension formula as
eligible pay earned in 2009 and paid in 2010.

 

 

 

          This amendment shall be subject to the following conditions:


 

 

 

 

 

 

(a)

an eligible participant is a participant who, on March 15, 2010, is earning a
pension benefit under the Honeywell Retirement Earnings Plan and is employed by
the Company in Band 5, 6 or 7, other than a participant who receives zero
incentive compensation in 2010 (earned for 2009) and is coded in the Company’s
records as having a performance planning reason for such (e.g., “performance
issue” (PI) or “performance termination” (PT)); and

 

 

(b)

the amounts required to be included in eligible pay shall not be included more
than one time.


 

 

 

HONEYWELL INTERNATIONAL INC.

 

 

 

 

 

/s/ Mark James

 

Mark James

 

Senior Vice President – Human Resources and Communications

 

 

 

 

Dated: January 12, 2010

 


--------------------------------------------------------------------------------